Citation Nr: 1022285	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for cyst on 
right upper head.

2.  Entitlement to an initial rating in excess of 30 percent 
for right cubital tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals from heat exhaustion with intolerance and 
syncope.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in February 2005, which granted service 
connection for chronic heat exhaustion with heat intolerance 
and repeated syncope and assigned an initial 10 percent 
rating, and, in September 2005, which granted service 
connection for right cubital tunnel syndrome and assigned an 
initial 10 percent rating and service connection for a cyst 
on the head and assigned an initial noncompensable rating.

As the appeal involves a request for higher initial ratings 
following the grant of service connection, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  In this regard, the Board notes that the initial 
ratings assigned for the Veteran's chronic heat exhaustion 
and the cyst on the head have continued to date.  The initial 
rating assigned for the Veteran's right cubital tunnel 
syndrome, however, was increased to 30 percent in a November 
2006 rating decision.  Because the Veteran is presumed to be 
seeking the maximum available benefit for a disability, the 
claim for an initial rating in excess a 30 percent for right 
cubital tunnel syndrome, remains a viable issue on appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing which was 
held in February 2010, at the RO, and before the undersigned 
Acting Veterans Law Judge.  At the Veteran's request, the 
record in this appeal was held open for an additional 30 days 
from the date of the hearing.  No additional documentation 
was submitted by the Veteran during that period.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the record reveals that further VA 
action on the claims on appeal is warranted.

At his February 2010 Travel Board hearing, the Veteran 
reported that he received medical treatment in January 2010 
at the VA Medical Center (VAMC) in Montgomery, Alabama.  He 
testified that he also received treatment at the VAMC in 
Birmingham, Alabama.  He also reported that in 2009 he 
underwent nerve conduction studies for his right cubital 
tunnel disorder at the VAMC in Tuskegee, Alabama.  A review 
of the claims file reveals that only treatment records dated 
from February 23, 2005 through November 2, 2006 and from 
January 23, 2007 through June 29, 2007 have been obtained 
from the Montgomery and the Tuskegee VAMCs.  Only treatment 
records dated from May 10, 2005 through December 20, 2005 
have been obtained from the Birmingham VAMC.  The Veteran 
also testified that he underwent vocational rehabilitation 
training.  The Board notes that the Veteran's vocational 
rehabilitation training folder has not been incorporated into 
the claims file.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must 
obtain all outstanding pertinent VA records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009) as 
regards requests for records from Federal facilities.

During his hearing, the Veteran reported for the first time 
that he had applied for Social Security Administration (SSA) 
disability benefits in 2005 or 2006.  No SSA records have 
been sought.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice 
of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  
Thus, the Board finds that VA should obtain and associate 
with the claims file copies of any SSA disability 
determination and all medical records underlying any such 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

The Veteran most recently underwent VA examinations for his 
residuals from heat exhaustion and his cubital tunnel 
syndrome in June 2008.  His most recent VA examination for 
his cyst was performed at a February 2005 VA general medical 
examination.  The Veteran testified at his hearing, however, 
that his symptoms have increased in severity.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, a 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

Once all records not previously obtained have been 
incorporated into the claims file, the Veteran should be 
scheduled for new VA examinations for the purpose of 
determining the current nature and severity of the Veteran's 
service-connected cyst, right cubital tunnel syndrome, and 
residuals from heat exhaustion with intolerance and syncope.  
Such examinations are necessary in view of the Veteran's 
testimony that his symptoms have worsened since his last 
examinations in 2005 and 2008.

To ensure that all due process requirements are met, VA 
should ensure that the Veteran is properly notified of the 
requirements of the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), such notice should include an explanation of 
how disability ratings and effective dates are established.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative providing notice that 
meets the requirements of the holding in 
Dingess, cited to above, with regard to 
establishing disability ratings and 
effective dates.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Montgomery and Tuskegee 
VAMCs, prior to February 23, 2005, 
between November 2, 2006 and January 23, 
2007, and since June 29, 2007; and from 
the Birmingham VAMC, prior to May 10, 
2005 and since December 20, 2005.  All 
records and/or responses received should 
be associated with the claims file.

3.  Obtain a copy of the Veteran's 
vocational rehabilitation folder.  All 
records and/or responses received should 
be associated with the claims file. 

4.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability/supplemental income benefits 
from SSA.  If records are unavailable, 
SSA should so indicate.  If unsuccessful, 
the Veteran and his representative should 
be accorded the opportunity to furnish 
such records directly to VA.  All 
records/responses received should be 
associated with the claims file.

5.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
schedule the Veteran for an appropriate 
VA examination to evaluate the current 
nature and severity of the Veteran's 
service-connected cyst disorder.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All tests and studies deemed 
necessary should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

In discussing the relevant clinical 
findings, the examiner should 
specifically note: any visible or 
palpable tissue loss; gross distortion or 
asymmetry of the features (i.e., nose, 
chin, forehead, eyes including eyelids, 
ears, cheeks, or lips); the presence of 
any scars; if present, whether any scars 
or lesions are deep, nonlinear, unstable, 
or painful, and, the length of each scar 
or lesion and the total area of the body 
and exposed area affected.  

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.  

7.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
schedule the Veteran for an appropriate 
VA examination to evaluate the current 
nature and severity of the Veteran's 
service-connected right cubital tunnel 
syndrome.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All tests and studies (to 
include x-rays, EMG, or NCS deemed 
necessary) should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

In discussing the relevant clinical 
findings, the examiner should 
specifically note any findings of 
paralysis of any nerve, particularly the 
median nerve.  The examiner should 
indicate whether the Veteran's symptoms 
approximate complete or incomplete 
paralysis of any nerve and, if 
incomplete, whether it is mild, moderate 
or severe. 

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.  

8.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
schedule the Veteran for an appropriate 
VA examination to evaluate the current 
nature and severity of the Veteran's 
service-connected residuals from heat 
exhaustion with intolerance and syncope.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All tests and studies deemed 
necessary should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

In discussing the relevant clinical 
findings, the examiner should 
specifically note: any findings of 
dizziness, staggering, or syncope, 
photophobia, nausea, vomiting, and the 
reported frequency of such symptoms; 
vertigo; impairment of gait, double 
vision, and any other functional and 
occupational limitations.  

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed report.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims, to 
include on an extraschedular basis under 
38 C.F.R. § 3.321(b), in light of all 
pertinent evidence and legal authority.  
The VA should document its consideration 
of whether "staged" ratings, pursuant to 
Fenderson, cited to above, are warranted.  
When rating the Veteran's service-
connected cyst, consider all applicable 
diagnostic criteria under 38 C.F.R. 
§ 4.118, including Diagnostic Codes 7800, 
7801, 7802, 7804, 7805, and 7806.  When 
rating the Veteran's service-connected 
residuals from heat exhaustion with 
intolerance and syncope, consider all 
applicable diagnostic criteria under 
38 C.F.R. §§ 4.79, 4.87, 4.119, and 
4.124a.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


